DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/12/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed In Japan on 9/29/2016.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-2 and 4-5 are pending. Claim 3 has been cancelled. Claim 1 is the only independent claim. This FINAL Office action is in response of “Amendments and Remarks” filed on 8/5/2022.
With respect to Applicant’s remarks filed on 8/5/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
Office Note: Claim 3 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 112 (a), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (a) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections of Claims 1-5 under 35 U.S.C. § 102, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “Applicant respectfully traverses the rejection of these claims because Krystos does not teach or suggest "[specifying] the position of the travel trajectory by interpolating a section from a trajectory beginning point of the travel trajectory to the connection point that is set, by a clothoid curve that satisfies a border condition regarding the trajectory beginning point and the connection point” and the Office respectfully disagrees.
It remains the Office’s stance the Krystos clearly discloses the claimed subject matter as currently presented. Krystos clearly states “The approach of the present invention is as follows: first, a sequence of the postures is obtained using the objective points. Then, each of the adjacent postures is connected with three clothoid curve segments”, “The method guarantees continuity of position, heading and curvature along the path. Further, sharpness is piecewise constant” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14]. Here, as mapped out below and cited, Krystos clearly discloses using points on a path, to interpolate a clothoid curve, whereas there are boundary conditions. Therefore the Office respectfully disagrees. Further, Krystos also discloses, when replanning a route when errors off route are encountered, using six boundary conditions, thus the Office further respectfully disagrees.
Applicant further remarks “there are no teachings or suggestions that the clothoid curves satisfy the border condition regarding the trajectory beginning point and the connection” to further cite the differences between the claimed subject matter and cited prior art. However the Office again respectfully disagrees as even based on applicants own remarks “Krystos discloses a step to interpolate between postures with clothoid segments (see column 51, lines 8 35 of Krystos). Krystos further discloses that postures may consist of position, heading, curvature, maximum velocity, and other information for a given point on the path point” thus clearly disclosing, broadly speaking, boundary conditions.  Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant cites many paragraphs from the specification, for demonstrating how the cited prior art, different from the claimed subject matter, and it appears that applicant is attempting to read in subject matter not in the claims. If applicant wants specific definitions, or boundary conditions, as stated in the remarks, the Office suggests amending the claims to better reflect what is in the specification, as the current presented claims subject matter is extremely broad, when it comes to how the vehicle is 
Applicant further remarks that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
being controlled and by what.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Krystos et al. (United States Patent 5,555,503).
With respect to Claim 1: Kyrtsos discloses “A vehicle control device configured to successively generate a travel trajectory of a vehicle and control the vehicle on a basis of the travel trajectory” [Krystos, Col 16 lines 18-26 and Col 51 line 7 – Col 53 line 62]; 
“the vehicle control device comprising one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device to” [Krystos, Col 49 lines 6-11and Col 51 line 7 – Col 53 line 62]; 
“set a connection point that exists between a start point and an end point of a point sequence expressing a position of at least a part of the travel trajectory” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14]; 
“and specify the position of the travel trajectory by interpolating a section from a trajectory beginning point of the travel trajectory to the connection point that is set by a clothoid curve that satisfies a border condition regarding the trajectory beginning point and the connection point” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14]; 
“perform a primary evaluation for a candidate group of the travel trajectory” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14]; 
“perform a secondary evaluation for a part of the candidate group of the travel trajectory for which the primary evaluation has been performed” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14]; 
“perform the primary evaluation for each travel trajectory in which the section from the trajectory beginning point to the connection point is interpolated by a polynomial expression interpolation curve” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14]; 
“and perform the secondary evaluation for each travel trajectory in which the section from the trajectory beginning point to the connection point is interpolated by the clothoid curve” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14].
With respect to Claim 2: Kyrtsos discloses “The vehicle control device according to claim 1, wherein the one or more processors cause the vehicle control device is configured to interpolate a section from the connection point to the end point, by a polynomial expression interpolation curve” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14].
With respect to Claim 4: Kyrtsos discloses “The vehicle control device according to claim 1, wherein the one or more processors cause the vehicle control device is configured to perform the secondary evaluation in which at least one of calculation quantity, a calculation time, and number of items is different from that of the primary evaluation” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14].
With respect to Claim 5: Kyrtsos discloses “The vehicle control device according to claim 4, wherein the one or more processors cause the vehicle control device to: to perform the primary evaluation that does not include an evaluation item regarding smoothness of the trajectory around the trajectory beginning point; and to perform the secondary evaluation that includes the evaluation item regarding the smoothness of the trajectory around the trajectory beginning point” [Krystos, Col 51 line 7 – Col 53 line 62 and Col 58 line 55- Col 60 line 14].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669